Case: 19-60516     Document: 00515934226          Page: 1    Date Filed: 07/12/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 12, 2021
                                   No. 19-60516                         Lyle W. Cayce
                                                                             Clerk

   Luis Aldo Pazos-Toledano,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 826 168


   Before Jones, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          Luis Aldo Pazos-Toledano is a native and citizen of Mexico. He
   petitions for review of an order of the Board of Immigration Appeals
   (“BIA”), which dismissed his appeal from an Immigration Judge’s (“IJ’s”)
   denial of relief. The BIA also denied his motion to remand. We DENY the
   petition in part and DISMISS in part.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60516     Document: 00515934226           Page: 2    Date Filed: 07/12/2021




                                    No. 19-60516


              FACTUAL AND PROCEDURAL BACKGROUND
          On October 31, 2016, the Department of Homeland Security served
   Pazos-Toledano with a notice to appear, charging that he was removable as
   an alien present in the United States without being admitted or paroled.
   When Pazos-Toledano appeared before the IJ with counsel, he conceded that
   he was removable as charged. He then applied for cancellation of removal
   under 8 U.S.C. § 1229b(b)(1).
          On July 17, 2017, the IJ conducted a merits hearing. After Pazos-
   Toledano testified, his lawyer withdrew a request to have Pazos-Toledano’s
   then-current wife testify. None of Pazos-Toledano’s three children testified
   or provided letters in support of their father. The Government stipulated to
   Pazos-Toledano’s good moral character during the relevant time period and
   to the fact that he had not committed any crime that would prevent
   cancellation of removal.
          That left only two factors for the IJ to consider in the cancellation-of-
   removal determination: (1) whether Pazos-Toledano “ha[d] been physically
   present in the United States for a continuous period of not less than 10 years
   immediately preceding the date of such application” and (2) whether Pazos-
   Toledano “establishe[d] that removal would result in exceptional and
   extremely unusual hardship to [his] spouse, parent, or child, who is a citizen
   of the United States.” 8 U.S.C. § 1229b(b)(1)(A), (D).
          The IJ denied Pazos-Toledano’s application for cancellation of
   removal on August 7, 2019. The IJ based the decision only on Pazos-
   Toledano’s failure to present sufficiently credible evidence of 10 years of
   continuous physical presence in the United States. The IJ declined to make
   an adverse-credibility finding but determined that, due to numerous
   discrepancies in the record, Pazos-Toledano’s testimony was not enough to
   carry his burden of proof. The IJ further determined that Pazos-Toledano




                                          2
Case: 19-60516      Document: 00515934226           Page: 3   Date Filed: 07/12/2021




                                     No. 19-60516


   did not sufficiently corroborate his testimony to carry his burden of proving
   10 years of continuous physical presence. Considering the record and
   testimony, the IJ found that physical presence in the United States was
   established only in 2007, 2009, 2010, and 2016.
          Pazos-Toledano appealed the IJ’s decision to the BIA. He also
   attached new evidence to the appeal, which the BIA construed as a motion to
   remand. The new evidence included bank and tax records. The BIA denied
   the motion to remand and dismissed the appeal.
          The BIA stated that it would review findings of fact for clear error and
   questions of law, discretion, or judgment de novo. When considering Pazos-
   Toledano’s argument that his testimony must be accepted as true because
   the IJ did not make an adverse-credibility finding, the BIA found that the IJ’s
   fact finding was not “clearly erroneous.” The BIA relied on the IJ’s findings
   of discrepancies in Pazos-Toledano’s testimony and the IJ’s faulting Pazos-
   Toledano for failing to offer available corroborating evidence. When denying
   the motion to remand, the BIA found that Pazos-Toledano had not
   sufficiently demonstrated that the new documents submitted on appeal were
   not available to be submitted at his merits hearing. Pazos-Toledano then filed
   a timely petition for review with this court.


                                   DISCUSSION
          This court reviews only the final decision of the BIA. Sealed Petitioner
   v. Sealed Respondent, 829 F.3d 379, 383 (5th Cir. 2016). We will consider the
   IJ’s decision only where it influenced the determination of the BIA. Zhu v.
   Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). Factual findings of the IJ and
   the BIA are reviewed for substantial evidence and legal questions are
   examined de novo. Id. at 594.




                                          3
Case: 19-60516        Document: 00515934226          Page: 4    Date Filed: 07/12/2021




                                      No. 19-60516


            Because Pazos-Toledano’s appeal is from a discretionary denial of
   cancellation of removal under 8 U.S.C. § 1229b, our review is even more
   limited, as we cannot review decisions that involve the exercise of discretion.
   See 8 U.S.C. § 1252(a)(2)(B)(i); Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir.
   2004).       Not all considerations under Section 1229b, though, are
   discretionary. See Mireles-Valdez v. Ashcroft, 349 F.3d 213, 216–17 (5th Cir.
   2003).       The continuous-physical-presence requirement is one of the
   nondiscretionary determinations that we can review. Id. at 217.
            We cannot consider two of Pazos-Toledano’s arguments due to his
   failure to exhaust them. First, he argues that the different wording on the
   form for asylum and the one for cancellation of removal creates different
   standards for corroboration. 1 Because that argument was not presented to
   the BIA, we cannot consider it. See 8 U.S.C. § 1252(d)(1); Omari v. Holder,
   562 F.3d 314, 318 (5th Cir. 2009). Second, Pazos-Toledano argues that
   Section 1229a(c)(4)(B) does not allow the IJ to find his testimony
   unpersuasive due to a lack of corroborating evidence without following the
   procedures that the BIA established in Matter of L-A-C-, 26 I & N 516 (BIA
   2015). In his appeal to the BIA, Pazos-Toledano did not argue that the IJ
   failed to follow those procedures, and we do not interpret his briefing to the
   BIA to exhaust that argument. We thus do not have jurisdiction to consider
   whether the IJ failed to follow any particular procedural guidance. See Omari,
   562 F.3d at 318.
            We now analyze whether the BIA erred in its review. Pazos-Toledano
   argues that the BIA should have reviewed de novo the IJ’s fact finding. The



            1
             Pazos-Toledano argues that the asylum form indicates that supporting
   documentation must be presented, whereas the cancellation-of-removal form says that
   supporting documentation should be presented.




                                           4
Case: 19-60516       Document: 00515934226            Page: 5     Date Filed: 07/12/2021




                                       No. 19-60516


   Government responds that Pazos-Toledano is simply trying to hide a factual
   determination in a legal cloak. 2
          The BIA stated that “[t]he Immigration Judge’s fact finding in
   evaluating the respondent’s testimony [was] not clearly erroneous.” It then
   reviewed the factual determinations made by the IJ, including both the
   inconsistencies that the IJ identified and the lack of supporting evidence.
   Thus, the BIA was reviewing the IJ’s factual findings, and “clearly
   erroneous” was the proper standard to apply to that review.
          The BIA also upheld the IJ’s finding that Pazos-Toledano should have
   provided reasonably available factual corroboration. It is true that the
   testimony of an applicant may suffice to carry his burden of proof without
   corroboration. 8 U.S.C. § 1229a(c)(4)(B). Nonetheless, if the IJ determines
   that corroborating evidence is needed, the applicant must have provided the
   evidence or shown that he could not reasonably obtain such evidence. Id.
   “No court shall reverse a determination made by a trier of fact with respect
   to the availability of corroborating evidence, as described in section . . .
   1229a(c)(4)(B) . . . of this title, unless the court finds, pursuant to subsection
   (b)(4)(B), that a reasonable trier of fact is compelled to conclude that such
   corroborating evidence is unavailable.” § 1252(b)(4). The record in this case
   does not compel that conclusion.
          Pazos-Toledano also argues that the BIA erred by ignoring his
   argument that “absent any contrary evidence, direct or circumstantial, his
   credible testimony . . . should have sufficed to carry his burden of proving
   [10] years [of] continuous physical presence” in the United States. Pazos-
   Toledano presented in his briefing to the BIA that he believed his


          2
             Regardless of whether Pazos-Toledano was required to exhaust this issue, it
   would fail. Therefore, we do not examine the issue of exhaustion in this case.




                                            5
Case: 19-60516     Document: 00515934226           Page: 6   Date Filed: 07/12/2021




                                    No. 19-60516


   “testimony, supported by the evidence he did present, should be taken as
   true in the absence of any rebuttal evidence establishing exits and time
   outside of the United States.”
          The BIA acknowledged this position but concluded that the fact
   findings that the IJ made undercut the persuasive value of Pazos-Toledano’s
   testimony. The BIA’s analysis is consistent with the Supreme Court’s recent
   decision in Garland v. Ming Dai, 141 S. Ct. 1669 (2021). The Court held that
   the BIA does not have to make an explicit finding that the statutory
   presumption of credibility has been rebutted. Id. at 1679. “So long as the
   BIA’s reasons for rejecting an alien’s credibility are reasonably discernible,
   the agency must be understood as having rebutted the presumption of
   credibility.” Id. Here, the BIA reviewed the contradictions in the record,
   and that review adequately supports the presumption that Pazos-Toledano’s
   credibility was rebutted by other record evidence. No error occurred.
          We close by remarking on the fact that Pazos-Toledano’s briefing
   refers in several places to the BIA’s denial of the motion to remand. Such
   briefing does not create an issue for our review on the validity of the BIA’s
   refusal to remand.
          The petition for review is DENIED as to the BIA’s decision, and it
   is DISMISSED as to the two unexhausted arguments.




                                         6